STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re Walker, Minors.                                                April 14, 2016

                                                                     No. 327210
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 03-416027-NA



In re Walker, Minors.

                                                                     No. 327211
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 03-416027-NA


Before: MURRAY, P.J., and STEPHENS and RIORDAN, JJ.

PER CURIAM.

          In these consolidated appeals, respondents appeal as of right the trial court’s order
terminating respondent-mother C. Walker’s parental rights to her minor children, KKW, KKKW,
and KCW, and terminating respondent-father R. Allen’s parental rights to KKKW. The court
terminated the parental rights of both respondents pursuant to MCL 712A.19b(3)(c)(i), (c)(ii),
(g), (j), and (l). We affirm in both appeals.

                                     I. DOCKET NO. 327210

         Respondent Allen argues that the trial court erred in failing to hold petitioner in contempt
for failing to provide him with therapy at no cost to him. Allen failed to preserve this issue by
raising it in the trial court. Therefore, review is limited to plain error affecting Allen’s
substantial rights. In re VanDalen, 293 Mich. App. 120, 135; 809 NW2d 412 (2011).

        “Contempt of court is defined as a wilful act, omission, or statement that tends to impair
the authority or impede the functioning of a court.” Arbor Farms, LLC v GeoStar Corp, 305
Mich. App. 374, 387; 853 NW2d 421 (2014) (Citation and quotation marks omitted.). There is no
indication that the caseworker willfully defied the court’s order to provide therapy. After the
caseworker unsuccessfully contacted various agencies, Allen agreed to attend therapy at
University of Detroit Mercy. The caseworker testified that Allen never indicated that he could
                                                -1-
not afford the $20 intake fee, and that he actually made, but then cancelled, several
appointments. Allen never requested in-home therapy, and in any event, he testified that
transportation was not a problem because he owned a car. Although Allen testified that he could
not afford the $20 intake fee, and that the caseworker never told him that the $5 per session fee
could be waived, the trial court evidently found the caseworker’s testimony credible. Under
these circumstances, there is no clear basis for imposing a sanction against petitioner.
Accordingly, Allen has not established a plain error.1

        Allen also argues that the trial court made erroneous findings of fact, and that the
evidence did not support the statutory grounds for termination. The burden is on petitioner to
establish a statutory ground for termination in MCL 712A.19b(3) by clear and convincing
evidence. MCR 3.977(A)(3) and (H)(3); In re Trejo, 462 Mich. 341, 355; 612 NW2d 407 (2000).
We review the trial court’s findings for clear error. MCR 3.977(K); In re Trejo, 462 Mich. at
356. A finding is clearly erroneous when the reviewing court is left with the definite and firm
conviction that a mistake has been made. In re JK, 468 Mich. 202, 209-210; 661 NW2d 216
(2003). “[T]his Court accords deference to the special opportunity of the trial court to judge the
credibility of the witnesses.” In re Fried, 266 Mich. App. 535, 541; 702 NW2d 192 (2005); MCR
2.613(C).

       The trial court terminated the parental rights of both respondents under MCL
712A.19b(3)(c)(i), (c)(ii), (g), (j), and (l), which permit termination under the following
circumstances:

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

               (ii) Other conditions exist that cause the child to come within the court’s
       jurisdiction, the parent has received recommendations to rectify those conditions,
       the conditions have not been rectified by the parent after the parent has received


1
 We also reject Allen’s related argument that his counsel was ineffective for not objecting to
petitioner’s failure to comply with its obligation to provide therapy. Because the record
discloses that Allen agreed to attend therapy at University of Detroit Mercy, and that it was Allen
who cancelled the scheduled appointments, there was no clear basis for holding petitioner in
contempt for violating the court’s order relative to therapy. Therefore, counsel’s failure to object
on that basis was not objectively unreasonable. In re Osborne (On Remand), 237 Mich. App. 597,
606; 603 NW2d 824 (1999).




                                                -2-
       notice and a hearing and has been given a reasonable opportunity to rectify the
       conditions, and there is no reasonable likelihood that the conditions will be
       rectified within a reasonable time considering the child’s age.

                                               ***

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

                                               ***

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

                                               ***

              (l) The parent’s rights to another child were terminated as a result of
       proceedings under section 2(b) of this chapter or a similar law of another state.

The evidence supports the trial court’s findings and conclusions to terminate Allen’s parental
rights under each of these grounds.

        Allen represented throughout the proceedings that he was unable to provide proper care
for his child because of multiple chronic health problems. He also suggested placing his child
with his mother, but she told the caseworker that she was not presently able to accept custody of
the child. Moreover, Allen’s inconsistent attendance at visitation, his failure to take an active
role in parenting both this child and other children to whom his parental rights were previously
terminated, and his dependence on others to maintain his home, establish that he had not rectified
his parental deficiencies, and that there was no reasonable likelihood that he could do so within a
reasonable time. Furthermore, termination under § 19b(3)(l) did not require proof of anticipatory
neglect, or proof that adequate reunification services had been offered to him previously, as the
prior termination is enough to support termination under § 19b(3)(l).

        The trial court also did not clearly err in finding that termination of Allen’s parental
rights was in his child’s best interests. MCR 3.977(K); In re Trejo, 462 Mich. at 356. Once a
statutory ground for termination is established, the trial court shall order termination of parental
rights if it finds by a preponderance of the evidence that termination is in the child’s best
interests. MCL 712A.19b(5); In re Brown/Kindle/Muhammad, 305 Mich. App. 623, 637; 853
NW2d 459 (2014). Although there was evidence that Allen and his child were bonded, and that
the child enjoyed their visits, the evidence supported the trial court’s findings that Allen did not
take an active role in parenting her. Most of the child’s four years were spent in foster care,
waiting for respondents to fulfill their responsibilities as parents. Throughout most of the
proceedings, Allen’s plan was not to fulfill his responsibilities, but to have Walker or his mother
assume primary care of the child. Allen did not declare an intent to assume full custody until
after the petition to terminate parental rights was filed. He missed several visits with the excuse

                                                -3-
that he was busy, although he had no employment obligations. Considering all of the evidence,
the trial court did not clearly err in finding that the child’s need for permanency weighed in favor
of terminating Allen’s parental rights.

                                    II. DOCKET NO. 327211

         Although respondent Walker also argues that the trial court erred in finding statutory
grounds to terminate her parental rights, she specifically addresses only the findings and
conclusions under § 19b(3)(j). She does not challenge the trial court’s reliance on §§ 19b(c)(i),
(c)(ii), (g), or (l) as additional grounds for termination. Because only one statutory ground for
termination is required to terminate parental rights, respondent Walker’s failure to challenge
these other statutory grounds precludes appellate relief. In re Frey, 297 Mich. App. 242, 244; 824
NW2d 569 (2012).

         In any event, the evidence was sufficient to establish each of the cited grounds for
termination. Walker failed to rectify her inability to provide a stable home. Her employment
was sporadic, and appeared to be patched together from various jobs in the underground
economy. Walker missed visitation sessions and Infant Mental Health sessions, and apparently
instructed a relative to lie about her visitation attendance. She did not follow Cherita Jimison’s
suggestions for interacting with KCW. She did not engage with her children, and struggled to
manage all three children for the hour-long visit. Walker’s failure to actively participate in
services, combined with her past terminations of parental rights, supports that she is unlikely to
resolve her parental deficiencies or be in a position to provide proper care and custody within a
reasonable time. Moreover, the prior termination of her parental rights to three other children is
in itself sufficient to support termination under § 19b(3)(l).2

       Affirmed.



                                                             /s/ Christopher M. Murray
                                                             /s/ Cynthia Diane Stephens
                                                             /s/ Michael J. Riordan




2
  Walker makes no effort to argue against the trial court’s best interest findings, and we conclude
that the court’s findings on that issue were not clearly erroneous.


                                                -4-